Citation Nr: 0631237	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-16 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for post operative residuals, left shoulder injury, 
for the period prior to September 29, 2005.  

2.  Entitlement to a disability rating in excess of 20 
percent for post operative residuals, left shoulder injury, 
for the period since September 29, 2005.  

3.  Entitlement to a disability rating in excess of 10 
percent for a right knee injury with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Kathleen F. Dow, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's spouse, K.P.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to May 
1977.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2004 the veteran testified before a Decision Review 
Officer (DRO) at the RO; a transcript of that hearing is of 
record.

By rating decision in October 2005, the RO increased the 
disability rating assigned for postoperative residuals, left 
shoulder injury, from 10 percent to 20 percent, effective 
September 29, 2005, the date entitlement arose.  Since a 
rating in excess of 20 percent is possible for the foregoing 
disability, the issue remains on appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).

In May 2006 the veteran testified before the undersigned 
Acting Veterans Law Judge; a transcript of that hearing is of 
record.  

At the hearing, the veteran indicated that he wanted to file 
a claim to reopen the issue of entitlement to service 
connection for a right shoulder injury.  The matter is 
referred to the RO for the appropriate action.




FINDINGS OF FACT

1.  Prior to September 29, 2005, there is no competent 
evidence that the veteran's left shoulder disability resulted 
in ankylosis, nonunion of the clavicle or scapula, or 
limitation of motion of the left arm midway between the side 
and shoulder level or at shoulder level.  

2.  Since September 29, 2005, there is no competent evidence 
that the veteran's left shoulder disability resulted in 
ankylosis, or limitation of motion of the left arm to 25 
degrees from the side.  

3.  The veteran's disability of the right knee does not 
result in recurrent subluxation or more than slight lateral 
instability.

4.  The veteran's right knee disability has been manifested 
by x-ray evidence of traumatic arthritis, minimal limitation 
of extension, and complaints of pain on use.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for post operative residuals, left shoulder injury 
have not been met for the period prior to September 29, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Codes 5201, 5203 (2006).  

2.  The criteria for a disability rating in excess of 20 
percent for post operative residuals, left shoulder injury 
have not been met for the period since September 29, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a Diagnostic Codes 5201, 5203 
(2006).  

3.  The criteria for a disability rating in excess of 10 
percent for a right knee injury, manifested as right knee 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a Diagnostic Codes 5257 (2006).  

4.  The criteria for a separate evaluation of 10 percent 
disabling for a right knee injury with traumatic arthritis, 
manifested by limitation of motion with pain, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.59, 4.71a Diagnostic Codes 5003 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must 
precede the initial unfavorable adjudication by the RO.  Id. 
at 120.

VA satisfied the duty to notify by pre initial adjudication 
letter in February 2001 and post initial adjudication letter 
in November 2005.  Both letters informed the veteran of his 
and VA's respective duties in obtaining evidence to support 
his claims and asked the veteran to submit evidence, which 
would include that in his possession, to the RO.  The 
November 2005 letter informed the veteran of the evidence 
necessary to substantiate his claims for increased ratings. 

While the timing of VCAA notice regarding the evidence 
necessary to substantiate his claims for increased ratings 
did not precede the initial adjudication, the action of the 
RO, described above cured any defect in timing.  In this 
regard, the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Indeed, he presented additional argument in his testimony at 
the May 2006 Board hearing and acknowledged his opportunity 
to submit additional evidence.  For this reason, the veteran 
has not been prejudiced by the timing of the VCAA notice.

The Court has held that VCAA notice requirements apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Here, the veteran was not provided notice 
regarding the effective date for assignment of disability 
ratings.  However, as the Board is denying his claims for 
increased ratings any question as to the assignment of an 
effective date is moot.  As to the grant of a separate 
disability rating for painful motion of the right knee, any 
questions regarding the assignment of the effective date can 
be addressed by the RO in the first instance.  Thus, the 
veteran will not be prejudiced in this regard.

Records and reports from VA and non-VA health providers have 
been obtained.  During the May 2006 Board hearing, the 
veteran indicated that he had undergone treatment for the 
disabilities on appeal.  He was asked if he wanted VA to 
assist him in obtaining records of that treatment.  He stated 
that he would obtain the records and submit them to the Board 
and agreed that 30 days would be sufficient to do so.  No 
evidence or further communication has been received from the 
veteran regarding this matter.  As the veteran has not 
requested any assistance in obtaining any other evidence, has 
not requested additional time to submit evidence, and has not 
submitted any evidence, the Board finds that its duty to 
assist the veteran in obtaining evidence in support of his 
claim has been met.  

Appropriate VA medical examinations were afforded the veteran 
in May 2001, March 2003, and September 2005.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.


Increased Ratings

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate Diagnostic Codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).


Left shoulder disability

Service connection was established for residuals of an injury 
of the left shoulder in a September 1982 rating 
determination.  A noncompensable rating was assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5203, and that rating 
remained in effect until January 1988 when the rating was 
increased to 10 percent.  The 10 percent rating remained in 
effect until September 2005, when the current 20 percent 
rating became effective.  

Under Diagnostic Code 5203 a 10 percent rating is assigned 
for malunion of the clavicle or scapula or nonunion of the 
clavicle or scapula without loose movement.  A 20 percent 
rating is assigned for nonunion of the clavicle or scapula 
with loose movement or for dislocation of the clavicle or 
scapula.  This diagnostic code also directs VA to rate on 
impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a.

For the period prior to September 29, 2005, the record is 
absent for evidence meeting the criteria for a rating higher 
than 10 percent for the veteran's disability of the left 
shoulder under Diagnostic Code 5203.  

April 2001 clinical notes from W.B. Carrell Memorial Clinic 
reported a partial tear in the supraspinatus tendon and some 
biceps subluxation.  In March 2003, the veteran underwent 
surgery of the left shoulder to repair a torn superior 
labrum, debride the rotator cuff and remove calcified 
deposits.  The veteran underwent VA examinations of his 
shoulder in May 2001 and March 2003.  Neither the VA 
examinations, nor private treatment reports of record, show 
the veteran to ever have had dislocation or nonunion of the 
left shoulder.  His disability consistently manifests only as 
pain.  Therefore, a rating higher than 10 percent under 
Diagnostic Code 5203 is not warranted for the period prior to 
September 29, 2005.  

For the period since September 29, 2005 a rating higher than 
20 percent under Diagnostic Code 5203 is unavailable because 
20 percent is the maximum rating under this diagnostic code.  

The Board has also considered whether any other diagnostic 
code would provide the veteran with a rating higher than 10 
percent prior to September 29, 2005 or higher than 20 percent 
since September 29, 2005.  

The veteran was found to be right handed at the May 2001 VA 
examination.  Under certain diagnostic codes, "handedness" 
determines the rating percentage assignable for the given 
criteria.  See 38 C.F.R. § 4.69.  In this case the veteran's 
right side is termed the major side and this veteran's left 
side is termed the minor side.  

Diagnostic Code 5200 provides for ratings of up to 40 percent 
for the minor side where there is ankylosis of the 
scapulahumeral articulation.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  Since the veteran has never been found to have 
ankylosis of the left shoulder, Diagnostic Code 5200 is not 
for application.

Nor is Diagnostic Code 5202 for application because the 
veteran has never been found to have fibrous union, nonunion, 
or loss of the head of the humerus.  

The Board has also considered the veteran's disability of the 
left shoulder under Diagnostic Code 5201.  Under this 
diagnostic code a 20 percent rating is assigned for 
limitation of motion of the arm midway between the side and 
the shoulder level or for limitation of motion of the arm at 
shoulder level.  A 30 percent rating is assigned for 
limitation of motion of the arm to 25 degrees from the side.  
38 C.F.R. § 4.71a.

Normal range of motion of the shoulder is 0 to 180 degrees of 
flexion, 0 to 180 degrees of abduction, 0 to 90 degrees of 
shoulder internal rotation and 0 to 90 degrees of shoulder 
external rotation.  See 38 C.F.R. 4.71, Plate I.

Range of motion measurements from the March 2003 VA 
examination included internal and external rotation from 0 to 
80 degrees and forward flexion and abduction from 0 to 170 
degrees, respectively.  No competent evidence of record 
indicates a more limited range of motion.  

The May 2001 VA examiner stated that there was no objective 
indication of pain on motion.  The March 2003 VA examiner 
stated that the veteran had pain at the extremes of motion, 
but no additional limitation of motion with repetition of 
motion that was related to pain, fatigue, incoordination, 
weakness of lack of endurance.  The September 2005 examiner 
stated that the veteran had a normal range of motion of the 
left shoulder and observed mild to moderate pain on motion 
between 90 degrees and 150 degrees of abduction.  He 
demonstrated fatigue in that he had to lower his left arm 
after holding it up for 30 to 45 seconds and he had moderate 
to exquisite tenderness over the anterolateral area.  The 
examiner reported that there were no abnormal movements, no 
guarding on movement, and no decrease in range of motion or 
incoordination or loss of joint function on repetitive 
movements.  

Thus, while there is evidence of pain and fatiguability when 
the veteran's left arm is at shoulder level and above, 
competent evidence of record, even considering the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, shows that motion of the 
veteran's left arm has never been limited to shoulder level 
or to within 25 degrees of his side.  As such, ratings under 
Diagnostic Codes 5201 are not for application either prior to 
or since September 29, 2005.  

X-ray evidence from the W.B. Memorial Clinic, in April 2001, 
and from the September 2005 VA examination, shows the veteran 
to have arthritis of the left shoulder.  Arthritis is rated 
under Diagnostic Code 5003 which directs VA to rate 
limitation of motion caused by arthritis under an appropriate 
diagnostic code for the part affected, and, where the 
limitation of motion would result in only a noncompensable 
rating, a rating of 10 percent for painful motion is for 
application.  Because the veteran is already assigned a 
rating of at least 10 percent for all periods of time under 
appeal, a higher rating based on limitation of motion due to 
arthritis is not available.  

Nor is a separate rating for painful motion due to arthritis 
appropriate in this case. The only manifestation of the 
veteran's disability of the left shoulder is pain, including 
painful motion.  While, the veteran is rated at 10 percent 
under Diagnostic Code 5203, a review of the record finds an 
absence of any evidence of malunion of the clavicle or 
scapula, the criteria for a 10 percent rating under 
Diagnostic Code 5203.  Ratings of the same disability or the 
same manifestation of a disability under different diagnostic 
codes is a prohibited practice, referred to as pyramiding.  
38 C.F.R. § 4.14.  In this case, assigning a separate rating 
for painful motion due to arthritis would amount to 
pyramiding, and thus, would not be appropriate.  Furthermore, 
the Board finds that the currently assigned 10 percent rating 
adequately compensates the veteran for pain resulting from 
this disability.

In summary, the Board finds that the veteran's disability of 
the left shoulder does not warrant a rating higher than 10 
percent for the period prior to September 29, 2005, or higher 
than 20 percent for the period since September 29, 2005.  

Right knee disability

Service connection was established for a right knee injury in 
an August 1982 rating determination.  A 10 percent rating was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and 
that rating remained in effect until the veteran filed his 
claim for an increased rating in January 2001.  

Under Diagnostic Code 5257 a 10 percent rating is assigned 
for slight recurrent subluxation or lateral instability of 
the knee, a 20 percent rating is assigned for moderate 
recurrent subluxation or lateral instability of the knee, and 
a 30 percent rating is assigned for severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a.

A May 2001 VA examination found no evidence of recurrent 
subluxation and the veteran's only recorded complaints 
involving the right knee were aching and stiffness during 
cold weather and the use of a cane once a year for flare-ups 
of the pain.

Upon physical examination in May 2002, Dr. J.M.E., a private 
physician, found no ligamentous laxity or instability.  In 
October 2002, the veteran underwent surgical treatment for 
his right knee, a partial lateral maniscectomy and release of 
retinacular tissue.  

The VA examination in March 2003 reported that there was no 
evidence of recurrent subluxation and the examiner observed 
the veteran's gait and functional limitations on standing and 
walking were normal.  Examination of the stability of the 
right knee revealed intact medial and lateral ligaments.  The 
anterior cruciate ligament showed some laxity with a positive 
anterior drawer sign of one quarter to one half inch.  
Posterior cruciate ligament was intact as were the medial and 
lateral menisci.

A September 2005 VA examination found no instability, 
abnormal movements, or guarding on movement of the right 
knee.  McMurray, Lachman, and drawer's tests were negative 
and the collateral ligaments were stable.  

At the May 2006 Board hearing the veteran testified that 
although his right knee sometimes feels unstable, 
particularly when using stairs, it has not actually "gone 
out" on him.  

The Board finds that the veteran's disability results in no 
more than slight lateral instability of the right knee.  
Objective evidence of lateral instability is found only in 
the March 2003 examination, and this was limited to the 
anterior cruciate ligament.  Even subjective complaints do no 
describe recurrent subluxation, but only a feeling of 
instability.  Given these results, a rating higher than 10 
percent under Diagnostic Code 5257 is not warranted.

The veteran's disability of the right knee results in pain in 
addition to instability.  At each of the VA examinations he 
has complained of pain, particularly in rising from a 
squatting position and in using stairs.  VA examination 
reports in May 2001 and March 2003 contain the veteran's 
reports that he uses a cane approximately once a year when he 
has acute exacerbations of pain due to cold weather.  No 
objective evidence of pain was found at the May 2001 
examination.  Dr. J.E.M's clinical notes, from May 2002, 
report the veteran to have extreme tenderness along the 
patellofemoral joint and an increase in pain with McMurray's 
test.  The March 2003 VA examination provided objective 
evidence of pain when the veteran rose from a squatting 
position.  The March 2003 examination also contained x-ray 
findings of degenerative changes of the right knee and 
patella, which were confirmed by the September 2005 VA 
examination diagnosis of degenerative joint disease of the 
right knee.  

Because x-ray evidence and clinical findings show that the 
veteran has arthritis of the service-connected right knee and 
painful motion has been observed, the Board finds that a 
separate rating to compensate the veteran for this 
manifestation of his disability is warranted.  

VA Office of General Counsel (OGC) has determined that a 
claimant who has instability of the knee may be rated 
separately under Diagnostic Codes 5003, for arthritis, and 
Diagnostic Code 5257, for instability.  See VAOPGCPREC 23-97 
(July 1, 1997).  The OGC concluded that for a knee disability 
rated under Diagnostic Code 5257 to warrant a separate rating 
for arthritis based on x-ray findings and limitation of 
motion, limitation of motion under Diagnostic Codes 5260 or 
5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 98 (August 
14, 1998).

Under 38 C.F.R. § 4.71a Diagnostic Code 5260, a 
noncompensable rating is assigned for flexion of the knee 
limited to 60 degrees, a 10 percent rating is assigned for 
flexion limited to 45 degrees, a 20 percent rating is 
assigned for flexion limited to 30 degrees, and a 30 percent 
rating is assigned for flexion limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 
noncompensable rating is assigned when extension of the leg 
is limited to 5 degrees, a 10 percent rating for extension 
limited to 10 degrees, a 20 percent rating for extension 
limited to 15 degrees, a 30 percent rating for extension 
limited to 20 degrees, a 40 percent rating for extension 
limited to 30 degrees and a 50 percent rating for extension 
limited to 45 degrees.  

Standardized range of motion of the knee is from 0 degrees, 
or full extension, to 140 degrees of full flexion.  See 38 
C.F.R. 4.71, Plate II.  

Range of motion of the veteran's right knee was measured 
during VA examinations described above and Dr. J.M.E. 
evaluated the veteran's range of motion of the right knee in 
May 2002.  In all cases the veteran's range of motion of the 
right knee was found to be normal.  While the September 2005 
examination and Dr. J.M.E.'s report did not provide 
measurements in degrees, measurements at the March 2003 
examination showed the veteran to have 0 to 140 degrees of 
flexion and extension to 0 degrees.  

Even considering the provisions of 38 C.F.R. §§ 4.40 and 
4.45, the veteran's range of motion is not limited to the 
extent of even a noncompensable rating under either 
Diagnostic Code 5260 or 5261.  The only objective evidence of 
pain on motion is pain in rising from a squatting position, 
observed during the March 2003 VA examination.  

In view of the foregoing evidence, to include a review of 
treatment records and VA examinations, the Board finds that 
the veteran is not entitled to even a noncompensable 
disability rating under Diagnostic Code 5260 since leg 
flexion has not been shown to be limited to 60 degrees or 
less.  Similarly, the veteran is not entitled to even a 
noncompensable evaluation under Diagnostic Code 5261 since 
leg extension has not been shown to be limited to 5 degrees 
or more.  38 C.F.R. Part 4, Diagnostic Codes 5260, 5261.  

However, the veteran's disability of the right knee does 
warrant a separate 10 percent rating under 38 C.F.R. § 4.71a 
Diagnostic Code 5003, for degenerative arthritis.  See 38 
C.F.R. § 4.59.  With any form of arthritis, painful motion is 
an important part of disability.  Id.  Actually painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  Id.  

X-ray findings showed evidence of osteoarthritis and upon 
examination, the veteran was found to have pain on motion, 
including the pain observed during the March 2003 
examination.  Despite failure to meet criteria for 
compensable or noncompensable ratings under Diagnostic Code 
5260 or 5261, assignment of a separate 10 percent rating is 
available under Diagnostic Code 5003 by application of 38 
C.F.R. §4.59.  See VAOPGCPREC 9- 98 (August 14, 1998).  

Finally, assignment of a separate rating under Diagnostic 
Code 5003 does not violate prohibition against pyramiding 
under 38 C.F.R. § 4.14.  Assignment of a 10 percent rating 
under Diagnostic Code 5003 compensates the veteran for the 
osteoarthritis shown on x-rays, resulting in painful motion 
of the left knee.  Ratings under Diagnostic Code 5257 
compensate the veteran for the instability of his left knee.  
As different manifestations of the veteran's left knee 
disability are compensated under Diagnostic Code 5003 and 
Diagnostic Code 5257, assignment of evaluations under each is 
not prohibited.  Id.  

The Board also has considered VAOPGCPREC 9-2004 (September 
17, 2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  Here, the limitation of 
motion does not rise to even a noncompensable rating under 
these diagnostic codes.  Therefore, this OGC opinion is 
inapplicable.  Rather, a single, separate 10 percent rating 
for painful motion due to arthritis, by application of 
Diagnostic Code 5003 and 38 C.F.R. §4.59, is all that is 
permitted in this case.  

Extraschedular consideration

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  Although the veteran has undergone 
surgery for both disabilities on appeal, his disabilities 
have not required frequent periods of hospitalization.  The 
record is absent for evidence suggest that his service 
connected right knee disability has resulted in interference 
with employment.  

April 2001 notes from the W.B. Carrell Memorial Clinic and 
the veteran's testimony during the May 2006 Board hearing 
show that he is employed as a martial arts instructor.  The 
record contains no evidence demonstrating a marked 
interference with employment due to his left shoulder 
disability.  While the veteran has stated that he lost work 
for 6 months in 2001 due to shoulder surgery, no objective 
evidence has been submitted that confirms this assertion.  
Clinical notes from the W. B. Carrell Memorial Clinic show 
treatment for the veteran's left shoulder from April to June 
2001, including surgical repair of his shoulder.  These notes 
contain no indication that the veteran was not able to 
continue as a martial arts instructor.  Indeed, he testified 
at the May 2006 Board hearing was that he is able to instruct 
martial arts even with his disability, albeit with some 
modifications, such as sitting on the floor and teaching from 
the front of the class.  

In the absence of evidence presenting such exceptional 
circumstances, the claims are not referred for consideration 
of an extraschedular rating; his disabilities are 
appropriately rated under the schedular criteria.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for post operative residuals, left shoulder injury, for the 
period prior to September 29, 2005, is denied.  

Entitlement to a disability rating in excess of 20 percent 
for post operative residuals, left shoulder injury, for the 
period since September 29, 2005, is denied.

Entitlement to a disability rating in excess of 10 percent 
for a right knee injury, manifested as instability of the 
knee, is denied.

Entitlement to a separate disability rating of 10 percent, 
and no higher, for arthritis resulting in painful motion of 
the left knee is granted, subject to controlling statutory 
and regulatory provisions governing payment of monetary 
benefits.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


